Citation Nr: 0033619	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  95-13 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June to October 1984, 
from April to October 1985, and from December 1985 to April 
1994.  

This appeal arises from a December 1994 rating action in 
which the RO denied service connection for hysterectomy.  

The veteran was afforded hearings before an RO hearing 
officer in August 1995 and before the undersigned Veterans 
Law Judge at the RO in May 2000.  Transcripts of both 
hearings are of record.  

The Board of Veterans' Appeals (Board) further notes that the 
veteran had perfected for appellate consideration the issues 
of service connection for residuals of a left knee contusion; 
entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle; entitlement to an increased 
rating for sinusitis; entitlement to an increased rating for 
arthritis of the cervical spine; and entitlement to an 
increased rating for arthritis of the lumbar spine, however, 
at the May 2000 Board hearing, the veteran indicated that 
these issues were no longer for appellate review.

In a statement dated in January 1999, the veteran raised the 
issues of entitlement to service connection for an anxiety 
depression disorder and for bursitis of the right shoulder.  
These matters have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


REMAND

The veteran contends that she should receive service 
connection for residuals of a hysterectomy that was performed 
during service.  

The veteran's service medical records reveal that on 
enlistment examination, the veteran reported that she 
underwent a right salpingo-oophorectomy as a result of cysts.  
While in service, testing revealed probable left ovary cysts.  
Also, there was a several year history of chronic pelvic 
pain.  In June 1986, the veteran underwent  a diagnostic 
laparoscopy which showed moderate to dense pelvic adhesive 
disease involving mostly the left adnexa.  She subsequently 
underwent a transabdominal hysterectomy, left salpingo-
oophorectomy, appendectomy, and lysis of adhesions.  
 
Based on the information in the service medical records, the 
question before the Board is whether there is an etiological 
relationship between the veteran's pelvic adhesive disorder 
resulting in a right salpingo-oophorectomy performed prior to 
service and the transabdominal hysterectomy performed during 
service.  However, before this question can be addressed by 
the Board, further development of the evidence is necessary.  
In this regard, the Board notes that the veteran's pre-
service medical records pertaining to pelvic adhesive 
disorder and a right salpingo-oophorectomy should be obtained 
and associated with the claims folders.     

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask her to identify the health care 
provider(s) from whom she received 
treatment for pelvic adhesive disease and  
a right salpingo-oophorectomy prior to 
entry into active service.  Based on her 
response, the RO should obtain a copy of 
all pertinent treatment records from the 
identifiable source(s), and associate 
them with the other evidence in the 
claims folders.  Any negative responses 
should be documented in the claims 
folders.

2.  After the requested development has 
been accomplished, the veteran's claims 
folders should be returned to the Board 
for further appellate review of the 
veteran's claim.

The purpose of this REMAND is to procure clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



